PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov





In re Application of
Lipson, et al.
Application No. 16/225,869
Filed: December 19, 2018
Attorney Docket No. KWK-04502                 
:
:
:                        DECISION ON PETITION
:
:

	


This is a decision on the petition under 37 CFR 1.137(a), filed January 25, 2021, to revive the above-identified application.

It is noted that the present petition is not signed by an attorney or agent of record. However, in accordance with 37 CFR 1.34(a), the signature of John G. Posa appearing on the petition shall constitute a representation to the United States Patent and Trademark Office that he/she is authorized to represent the particular party on whose behalf he/she acts. 

The petition is GRANTED.

The application became abandoned for failure to reply in a timely manner to the non-final Office action mailed May 19, 2020, which set a shortened statutory period for reply of three (3) months.  No extensions of time under the provisions of 37 CFR 1.136(a) was obtained.  Accordingly, the application became abandoned on August 20, 2020. The Office mailed a Notice of Abandonment on January 27, 2021.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of an amendment and replacement drawing for Figs. 5 and 6, (2) the petition fee of $1050.00, and (3) a proper statement of unintentional delay.

The file does not indicate a change of address has been submitted, although the address given on the petition differs from the address of record.  If appropriate, a change of address should be filed in accordance with MPEP 601.03.  A courtesy copy of this decision is being mailed to the address given on the petition; however, the Office will mail all future correspondence solely to the address of record. 

This application is being referred to the Technology Center Art Unit 3723 for review of the amendment filed January 25, 2021.








Telephone inquiries concerning this decision should be directed to Paralegal Specialist Debra Wyatt at (571) 272-3621.



/LIANA S WALSH/Lead Paralegal Specialist, OPET                                                                                                                                                                                                        

cc:   John G. Posa
       2075 W. Stadium Blvd. #1109
       Ann Arbor, MI 48103